COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

BARRY KENNETH BROWN, JR.,                       §
                                                                  No. 08-16-00149-CR
                    Appellant,                  §
                                                                    Appeal from the
v.                                              §
                                                                   78th District Court
THE STATE OF TEXAS,                             §
                                                                of Wichita County, Texas
                    Appellee.                   §
                                                                    (TC# 46,285-B)
                                                §


                                 MEMORANDUM OPINION

       Barry Kenneth Brown, Jr. has filed a motion to dismiss his appeal. Rule 42.2(a) permits

an appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


                                            STEVEN L. HUGHES, Justice
August 19, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)